Locher, J.,
concurring in part and dissenting in part. I concur in paragraph one of the syllabus as it applies to the private defendants. Nevertheless, we should hold that issue to be moot as to the city of Aurora, because the trial court properly ruled that the doctrine of sovereign immunity bars appellants’ actions. Therefore, I dissent.
The majority correctly observes that a municipality may not assert the defense of sovereign immunity in all circumstances. “* * * Since 1854, * * * this court has consistently held that * * * the defense of immunity is not available to a municipality for negligence in the performance of proprietary, as opposed to governmental, functions. * * *” Haas v. Akron (1977), 51 Ohio St. 2d 135, 136 [5 O.O.3d 110].
“The rationale behind distinguishing between governmental and proprietary functions in determining the tort liability of a municipal corporation is that in performing the former a city acts as the agent of the state in the exercise of sovereign powers. Proprietary functions are acts performed in the pursuit of private or corporate duties for the particular benefit of the corporation and its inhabitants. While performing these functions, municipalities do not act as agents of the state in the exercise of its sovereign powers and the corporation is liable for its negligent acts. Nanna v. Village of McArthur (1974), 44 Ohio App. 2d 22 [73 O.O.2d 14]; Wooster v. Arbenz [1927], supra (116 Ohio St. 281).” Schenkolewski v. Metroparks System, (1981), 67 Ohio St. 2d 31, 36-37 [21 O.O.3d 19].
We should affirm this case, because the city of Aurora was engaged in a governmental function. “A municipal corporation is not liable to owners of adjacent lands for an alleged nuisance arising from the operation by such municipal corporation of a sewage disposal plant. (Osborn v. City of Akron [1960], 171 Ohio St. 361 [14 O.O.2d 112], approved and followed.)” McKee v. Akron (1964), 176 Ohio St. 282 [272 O.O.2d 197], paragraph one of the syllabus.
Yet, today’s majority, which is the same as that which issued Schenkolewski, supra, casts aside the governmental-proprietary distinction because “[attempts to classify municipal functions into these two categories have caused confusion and unpredictability in the law.” Unfortunately, the majority’s departure from this analytical framework creates, rather than dispels, “confusion and unpredictability” and may ultimately expose many political subdivisions to liability of unimagined proportions. It is easy to suggest that a political subdivision should bear the cost or obtain insurance; but today’s ruling will leave municipal managers wondering what functions may give rise to liability.
Last year, for example, Moloney v. Columbus (1965), 2 Ohio St. 2d 213 [31 O.O.2d 447], was sufficient precedent for a majority of this court to find that owning and operating a zoological park is a proprietary function. See Schenkolewski, supra. Now, however, the majority views McKee, supra, which was decided a little more than one year before Moloney, as bad law.
The majority opinion, therefore, provides neither explanation as to why it *32singled out this particular governmental function nor guidance as to what is next to fall. This will cause uncertainty in the lower courts and propagate cases needing resolution by this court.
Indeed, the majority redefines the class of activities to which the doctrine of governmental immunity applies, by stating that “* * * [a] municipal corporation, unless immune by statute, is liable for its negligence in the performance or nonperformance of its acts.” This change occurs without reason or reference to Haas, supra, in which we observed, at page 136: “Except as otherwise provided by statute, municipal corporations are immune from liability in the performance of their governmental functions. See, e.g., Broughton v. Cleveland (1957), 167 Ohio St. 29 [4 O.O.2d 1].”
Ultimately, it will be necessary for this court to reconcile the apparently narrow wording of the syllabus with the broad language of the opinion. Although the syllabus seems limited to “the negligent operation of a sewage treatment plant,” the opinion speaks broadly: “* * * [W]e join with the other states in abrogating the doctrine.”
This case obscures the law instead of clarifying it. What the majority views as having been a “bramble bush” is now a thicket.
Accordingly, I dissent and would affirm the holding of the court of appeals that the doctrine of governmental immunity bars appellants’ suits against the city of Aurora.
Holmes and Krupansky, JJ., concur in the foregoing concurring and dissenting opinion.